DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
2.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with James C.  De Vellis on July 27, 2021.
The application has been amended as follows: 
1.–20.  (Canceled)

21.  (Currently Amended) A system to perform secure data transmissions, comprising:
	a data processing system comprising an interface and a feature recognition engine, the data processing system to:
	receive an audio-based input detected by a microphone of a first computing device;
	generate an audio fingerprint based on the audio-based input; 
	determine that the audio fingerprint is associated with an account registered with the first computing device;
	identify profile information comprising network activity data corresponding to the account registered with the first computing device;

	transmit, to the first computing device, the sponsored digital component;  
	parse the audio-based input to identify a request and a trigger keyword corresponding to the request;
	generate, based on the trigger keyword, an action data structure responsive to the request;
	compare the action data structure with a characteristic of the audio-based input;
	select, based on the trigger keyword and the comparison, the sponsored digital component via a real-time content selection process;
	receive a second input audio signal detected by the microphone of the first computing device; 
	detect, based on a characteristic of the second input audio signal, an alarm condition; and
	prevent, responsive to the alarm condition, execution of an action data structure based on the second input audio signal. 

22.  (Previously Presented) The system of claim 21, comprising the data processing system to:
	generate, based on the audio-based input and the profile information, an action data structure responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device; and
	transmit, to a third-party provider device, the action data structure, receipt of the action data structure by the third-party provider device causing the third-party provider device to execute the action data structure.

23.  (Previously Presented) The system of claim 21, comprising:


24.  (Previously Presented) The system of claim 21, comprising:
	the data processing system to determine that the audio fingerprint is associated with the account based on a confidence score exceeding a predetermined threshold.

25.  (Previously Presented) The system of claim 21, comprising the data processing system to:
	determine that the audio fingerprint is associated with the account based on a confidence score exceeding a predetermined threshold; 
	select, responsive to the confidence score exceeding the predetermined threshold, an action; and
	generate an action data structure to perform the action selected responsive to the confidence score exceeding the predetermined threshold.

26.  (Previously Presented) The system of claim 21, comprising the data processing system to:
	receive an image comprising a facial feature;
generate a facial recognition score based on a comparison between the image and a preregistered image; and
	authenticate a source of the audio-based input based on the facial recognition score.


 
28.  (Previously Presented) The system of claim 21, comprising the data processing system to:
	determine a presence of one or more viewers in a room; and
	authenticate at least one of the one or more viewers in the room.

29.  (Previously Presented) The system of claim 21, comprising the data processing system to:
	determine a presence of a plurality of viewers in a room; and
	determine that at least one of the plurality of viewers in the room is authenticated to perform a task.

30.  (Cancelled)

31.  (Currently Amended) A method of performing secure data transmissions, comprising:
	receiving, by a data processing system comprising an interface and a feature recognition engine, an audio-based input detected by a microphone of a first computing device;
	generating, by the data processing system, an audio fingerprint based on the audio-based input; 
	determining, by the data processing system, that the audio fingerprint is associated with an account registered with the first computing device;
	identifying, by the data processing system, profile information comprising network activity data corresponding to the account registered with the first computing device;
	dynamically selecting, by the data processing system, based on a keyword in the audio-based input and the profile information, a sponsored digital component different from a service requested in the audio-based input responsive to the determination that 
	transmitting, by the data processing system to the first computing device, the sponsored digital component; 
	parsing the audio-based input to identify a request and a trigger keyword corresponding to the request;
	generating, based on the trigger keyword, an action data structure responsive to the request;
	comparing the action data structure with a characteristic of the audio-based input;
	selecting, based on the trigger keyword and the comparison, the sponsored digital component via a real-time content selection process;
	receiving a second input audio signal detected by the microphone of the first computing device; 
	detecting, based on a characteristic of the second input audio signal, an alarm condition; and
	preventing, responsive to the alarm condition, execution of an action data structure based on the second input audio signal. 

32.  (Previously Presented) The method of claim 31, comprising:
	generating, based on the audio-based input and the profile information, an action data structure responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device; and
	transmitting, to a third-party provider device, the action data structure, receipt of the action data structure by the third-party provider device causing the third-party provider device to execute the action data structure.

33.  (Previously Presented) The method of claim 31, comprising:


34.  (Previously Presented) The method of claim 31, comprising:
	determining that the audio fingerprint is associated with the account based on a confidence score exceeding a predetermined threshold.

35.  (Previously Presented) The method of claim 31, comprising:
	determining that the audio fingerprint is associated with the account based on a confidence score exceeding a predetermined threshold; 
	selecting, responsive to the confidence score exceeding the predetermined threshold, an action; and
	generating an action data structure to perform the action selected responsive to the confidence score exceeding the predetermined threshold.

36.  (Previously Presented) The method of claim 31, comprising:
	receiving an image comprising a facial feature;
generating a facial recognition score based on a comparison between the image and a preregistered image; and
	authenticating a source of the audio-based input based on the facial recognition score.

37.  (Cancelled) 
 
38.  (Previously Presented) The method of claim 31, comprising:
	determining a presence of one or more viewers in a room; and
	authenticating at least one of the one or more viewers in the room.

39.  (Previously Presented) The method of claim 31, comprising:
	determining a presence of a plurality of viewers in a room; and
	determining that at least one of the plurality of viewers in the room is authenticated to perform a task.

40.  (Cancelled)

Allowable Subject Matter
3.	Claims 21-26, 28-29, 31-36 and 38-39 are allowed.

	   Comments on Statement of Reasons for Allowance
4.	The following is a statement of reasons for the indication of allowable subject matter:  
	Prior art fails to show or reasonably suggest the claim limitation “dynamically select, based on a keyword in the audio-based input and the profile information, a sponsored digital component different from a service requested in the audio-based input responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device; 
	transmit, to the first computing device, the sponsored digital component;  
	parse the audio-based input to identify a request and a trigger keyword corresponding to the request;
	generate, based on the trigger keyword, an action data structure responsive to the request;
	compare the action data structure with a characteristic of the audio-based input;
	select, based on the trigger keyword and the comparison, the sponsored digital component via a real-time content selection process;” in combination with all other claimed limitation of independent claim 21.

Prior art fails to show or reasonably suggest the claim limitation “dynamically selecting, by the data processing system, based on a keyword in the audio-based input and the profile information, a sponsored digital component different from a service requested in the audio-based input responsive to the determination that the audio fingerprint is associated with the account registered with the first computing device; 
	transmitting, by the data processing system to the first computing device, the sponsored digital component; 
	parsing the audio-based input to identify a request and a trigger keyword corresponding to the request;
	generating, based on the trigger keyword, an action data structure responsive to the request;
	comparing the action data structure with a characteristic of the audio-based input;
	selecting, based on the trigger keyword and the comparison, the sponsored digital component via a real-time content selection process;” in combination with all other claimed limitation of independent claim 31.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.T/Examiner, Art Unit 2424